COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                          NO. 2-07-231-CV

NOBLE EZUKANMA, M.D. AND                          APPELLANTS
HEALTHFIRST MEDICAL GROUP,
P.A., AND KRISHNABABU
CHUNDURI, M.D.

                                 V.

ROBERT GENE CUNNINGHAM,                            APPELLEES
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED, ROBIN LEE
CUNNINGHAM BISHOP, AND TRACY
JEANNE CUNNINGHAM LANG

                               AND

ROBERT GENE CUNNINGHAM,                           APPELLANTS
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED, ROBIN LEE
CUNNINGHAM BISHOP, AND TRACY JEANNE
CUNNINGHAM LANG

                                 V.

LADI O.M. HAROONA, M.D.                             APPELLEE

                              ----------

      FROM THE 141 ST DISTRICT COURT OF TARRANT COUNTY

                              ----------
               MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellants Noble Ezukanma, M.D. and HealthFirst

Medical Group, P.A. and appellees Robert Gene Cunningham, Individually and

as Representative of the Estate of Patricia Maudine Cunningham, Deceased,

Robin Lee Cunningham Bishop, and Tracy Jeanne Cunningham Lang’s “Joint

Motion To Dismiss.” It is the court’s opinion that the motion should be granted;

therefore, we dismiss appellants’ appeal of the final judgment entered in

appellees’ favor only. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of appellants’ appeal of the judgment entered in appellees’ favor

shall be paid by the party incurring the same, for which let execution issue.


                                                 PER CURIAM


PANEL: GARDNER, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: December 11, 2008




      1
          … See Tex. R. App. P. 47.4.

                                        2